Mr. Justice ClaytoN
delivered the opinion of the court.
Had the slave in controversy never been carried out of this state, no possible doubt could exist as to the preferable right of the defendant in error. The circumstances make no difference in point of law, in this respect. By the sheriff’s sale West obtained no title, except one subordinate to that of Mount and subject to it. Hundley, by his purchase of West’s title at marshal’s sale in Missouri, got no other or better title than West had. We therefore see no error in the decision of the court below.
The case of Moss v. Davidson, 1 S. & M. relied on by the plaintiff in error, establishes no principle’ at war with this conclusion. The statute of registration there referred to, is a law ■ of this state, and relates to the removal of personal property from one county to another in this state. No statute of this state in regard to registration, relates to the removal of property from the state, and its subsequent return to the same county in the state.
*391The registration laws of the several states do not operate extra-territorially. Nor do those of one state operate upon conveyances, executed in another, unless express words to that effect be inserted in the statute.
The judgment is affirmed.